Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 1 of 18




                         EXHIBIT A
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 2 of 18



                                                                                                        US00799.1784B2


      (12) United States Patent                                                  (10) Patent No.:                       US 7,991,784 B2
             Parikh                                                              (45) Date of Patent:                              Aug. 2, 2011
      (54) AUTOMATIC DYNAMIC CONTEXTUAL                                              7,043,700 B1         5/2006 Bertram et al.
              DATA ENTRY COMPLETON SYSTEM                                            7,103,534 B2         9/2006 Goodman
                                                                                     7,111,248 B2         9/2006 Mulvey et al.
                                                                                    RE39,326 E           10/2006 Comer et al.
      (76) Inventor: Prashant Parikh, New York, NY (US)                              7,139,756 B2        11/2006 Cooper et al.
                                                 -                                   7,185,271 B2 *       2/2007 Lee et al. ...................... 71.5/226
      (*) Notice:            Subject to any disclaimer, the term of this             7,257.567 B2         8/2007 Toshima
                             patent is extended or adjusted under 35                 7,266,554 B2         9/2007 Kayahara et al.
                             U.S.C. 154(b) by 0 days.                                                       (Continued)
      (21) Appl. No.: 12/623,093                                                                     OTHER PUBLICATIONS
      (22) Filed:            Nov. 20, 2009                                   “A New Dictionary of Kanji Usange', Gakken Co., Ltd., 1982, pp.
                                                                             433-435.
      (65)                      Prior Publication Data
                                                                                                            (Continued)
              US 201O/OO70855A1              Mar. 18, 2010
                                             O   O                           Primary Examiner — Tim T. Vo
                  Related U.S. Application Data                              Assistant Examiner — Dangelino N Gortayo
      (63) Continuation of application No. 11/040,470, filed on              (74) Attorney, Agent, or Firm — Weitzman Law Offices,
              Jan. 21, 2005, now Pat. No. 7,630,980.                         LLC
      (51) Int. Cl.                                                          (57)                ABSTRACT
           G06F 7/30                     (2006.01)                           A method, performed in a character entry system involves
      (52) U.S. Cl. ......... 707,759; 707/763; 707/771; 707/780             computing contextual associations between multiple charac
      (58) Field of Classification Search .................. 707/1, 3,       terstrings based upon occurrence of character Strings relative
                             707/6, 104.1, 759, 769, 771, 763, 780           to each other in documents present in the system, wherein the
           See application file for complete search history.                 computing contextual associations involves i) identifying
                                                                             pertinent documents present in the system, ii) creating a list of
      (56)                      References Cited                             character strings contained within documents in the system;
                          U.S. PATENT DOCUMENTS
                                                                             and iii) creating an interrelationship between the character
                                                                             strings to contents of the system; in response to the user
             5,805,911
             5,845,300
                          A
                          A
                                 9, 1998 Miller
                                12/1998 Comer et al.
                                                                             inputting a specified threshold of individual characters, iden
             6,377,965    B1     4/2002 Hachamovitch et al.                  tifying at least one selectable character String from among the
             6,529, 187   B1     3/2003 Dickelman                            character strings used in creating the computed contextual
             6,564,213 B1        5/2003 Ortega et al.                        associations that can complete the incomplete input character
             6,751,603 B1        6, 2004 Bauer et al.                        string in context; providing the identified at least one select
             6,801,190 B1 10/2004 Robinson et al.                            able character string to a user for selection; and receiving, in
             6,810,272 B2 10/2004 Kraft et al.                               the system, the user's selection and completing the incom
             6,820,075 B2 * 1 1/2004 Shanahan et al. ............. 715/205
             6.829,607 B1       12/2004 Tafoya et al.                        plete input character string based upon the selection.
             6,886,010 B2        4/2005 Kostoff
             6,947,930 B2        9, 2005 Anicket al.                                                 1 Claim, 6 Drawing Sheets




                                                               Suggested        Contextual
                                                                 Worc
                                                         70    ampletions         Word
                                                                               Associations   R 50




                                                              Completed
                                                                input
                                                        180
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 3 of 18




                                                               US 7,991,784 B2
                                                                         Page 2

                    U.S. PATENT DOCUMENTS                                                       OTHER PUBLICATIONS
         7,386,438 B1* 6/2008 Franz et al. ....................... TO4/8
         7,610, 194 B2 * 10/2009 Bradford et al. ................ TO4f10      MIT's Magazine of Innovation Technology Review, Nov. 2004, pp. 4.
         7,644,102 B2* 1/2010 Gaussier et al. ... 707/999.104                 5, and 27.
         7,650,348 B2*       1/2010 Lowles et al. .......... 707/999. 101
         7,657,423 B1*       2/2010 Harik et al. .                 704.9
         7,679,534 B2 * 3/2010 Kay et al. ........................ 341 (22    * cited by examiner
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 4 of 18




       U.S. Patent               Aug. 2, 2011   Sheet 1 of 6             US 7.991,784 B2




                PDA




                                                           Documents
                       Character                                              140
          160            Input




                         Suddested
                                  d
                        Completion(s
                                                           Coyal
                                                             Or
          170               pletion.(                     Associations        150




                        Completed                              FIG. 1
          180
                /N-7      Input
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 5 of 18




      U.S. Patent         Aug. 2, 2011        Sheet 2 of 6                    US 7.991,784 B2




                                   Create list of pertinent documents on              200
                                                 the device.

                                     Create list of unique words from
                                                 documents.                           2O5


                                   (optionally) Remove stop words from
                                                  WOrd list.                          210

                                  For each document, Count number of
                                  OCCurrences of each Word in word list.
                                                                                      215

                                    Store in a matrix of documents vs.
                                                   Words.
                                                                               1,220
              Offline
                                   Calculate the similarity value for all
             Or Online
                                   possible pairs of documents using
                                                   matrix.                            225
            Computation

                                     Compare similarity values to the
                                              threshold value.
                                                                               1230
                                      Discard document pairs whose
                                   similarity value falls below specified
                                              threshold value.                        235

                                    Form groups of documents, using
                                  remaining document pairs, such that
                                  similarity value of all possible pairs in
                                    each group is above the threshold                  240
                                     value. Words within each similar
                                    document group are Contextually
                                                   related.

                                 Create lists of unique words from each
                                         group of similar documents.                  245
           FG. 2a
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 6 of 18




      U.S. Patent        Aug. 2, 2011        Sheet 3 of 6                US 7,991,784 B2




                                                                                  250
                         Accept characters from the user until the threshold
                            number of required characters are entered.

                          ldentify relevant document groups from entered YU255
                                             Characters.
          Online
        Computation                                                             260
                        Using the identified document groups, choose words Y\f
                        that are contextually associated with and match the
                                        Characters entered.


                         Offer the chosen contextually associated words to
                            the user for selection to complete the entry.

                        The user accepts or rejects the offered contextually
                        associated words and the process repeats with the
                                 beginning of the next word entry.
                                                                                270



                                      FIG. 2b
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 7 of 18




      U.S. Patent         Aug. 2, 2011         Sheet 4 of 6                 US 7.991,784 B2



                          302
                 Matrix          318     310           312           314          316




                                           506      508 51O       5 12     514    516




              FIG 6 604                         book, chapter, Summary, two, three, ...
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 8 of 18




      U.S. Patent        Aug. 2, 2011        Sheet 5 of 6          US 7.991,784 B2




                                        Create list of pertinent           400
                                   documents. On the device.


                               Create list of unique words from            410
                                             documents.


                               (optionally) Remove stop words              42
                                            from Word list.                     O

          Offline Or                Count frequency of co
           Online              OCCurrence, within a unit, acroSS           430
        Computation            documents for all possible pairs
                                          of Words from list.


                                 Enter frequency  results into a - 440
                                            matrix.


                               Use matrix to identify word pairs
                               that are contextually associated            450
                               based on their frequency of co
                                             OCCU6Ce.




                                          FIG. 4a
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 9 of 18




       U.S. Patent       Aug. 2, 2011       Sheet 6 of 6               US 7,991,784 B2




                                                                               460
                        Accept characters from the user until the threshold
                           number of required characters are entered.


                         Identify relevant words in the matrix from entered    470
                                            characters.

           Online
        Computation
                        Using Identified words in matrix, choose words that    480
                                    are contextually associated.



                         Offer the chosen contextually associated Words to
                            the user for selection to complete the entry.      490




                                        FIG. 4b
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 10 of 18




                                                              US 7,991,784 B2
                                       1.                                                                    2
              AUTOMATIC DYNAMIC CONTEXTUAL                                       usage by a user and thus, rather than offering the most
               DATA ENTRY COMPLETON SYSTEM                                       recently used word, offer the user's most frequently used
                                                                                 words.
                  CROSS-REFERENCE TO RELATED
                         APPLICATIONS                                                         SUMMARY OF THE INVENTION

         This application is a continuation of U.S. patent applica                  While the methods delineated above have many useful
       tion Ser. No. 11/040,470 filed Jan. 21, 2005 now U.S. Pat. No.            features, there is still a lack of a true context based system that
       7,630,980, the entirety of which is incorporated herein by                is dynamic and automatic and thus, there is still much room
       reference in its entirety.                                           10   for improvement when it comes to data entry in Such devices.
                                                                                 Systems that maintain separate word lists and allows the user
                       FIELD OF THE INVENTION                                    to choose an appropriate list are contextual to some degree,
                                                                                 but still have the drawback of requiring the user to make a list
          The present invention relates to information processing                selection each time, something that can become annoying for
       and, more particularly, computer, cellphone, personal digital        15   a user who typically creates several documents within the
       assistant, or other similar device-based text entry.                      course of a single day. Moreover, separate word Suggestion
                                                                                 lists are still inefficient because they are not automatically
                 BACKGROUND OF THE INVENTION                                     generated but instead depend on the user's guidance and
                                                                                 input.
          In modem life, there are a number of devices, notably                     The present invention combines certain features from
       digital computers and multifunctional handheld units that                 existing techniques but goes significantly beyond them in
       involve data entry, typically text, including for example cel             creating a family of techniques that are automatic, dynamic,
       lular phones and other devices like organizers and handheld               and context based as explained in greater detail herein.
       computers. For all of these, one important use is the entry of               The present invention involves a method, performed in a
       linguistic items like words, phrases, and sentences. For             25   character entry system. The method is used for interrelating
       example, a user may create an unstructured text document or               character strings so that incomplete input character strings
       might formulate an email message or a short text message to               can be completed by a selection of a presented character
       be sent as an SMS message on a cellphone. In such cases, text             string. The approach involves computing contextual associa
       entry may occur through use of a keyboard or stylus for some              tions between multiple character Strings based upon co-oc
       handheld computers or cellphones, etc. However, data entry           30   currence of character Strings relative to each other in docu
       can be difficult when the keyboard is relatively small as it is on        ments present in the character entry system, identifying at
       a handheld cell phone, organizer or computer, or uses indi                least one selectable character string from among the com
       vidual keys for entry of multiple letters, text, especially when          puted contextual associations that can complete the incom
       a large number of characters must be entered. Similarly, with             plete input character string in context (performed in response
       devices employing a stylus for text entry, entry of text can be      35   to inputting of a specified threshold of individual characters),
       slow and burdensome.                                                      and providing the identified at least one selectable character
          Automated word completion programs have eased the bur                  string to a user for selection.
       den somewhat. Such automated word completion programs                        The advantages and features described herein are a few of
       have appeared recently in a variety of applications in a variety          the many advantages and features available from representa
       of devices. These programs are typically based on either             40   tive embodiments and are presented only to assist in under
       predefined word Suggestion lists (e.g. a dictionary) or are               standing the invention. It should be understood that they are
       culled from the user's own most recently typed terms, the                 not to be considered limitations on the invention as defined by
       latter often called MRU (i.e. “Most Recently Used') pro                   the claims, or limitations on equivalents to the claims. For
       grams. For example, the former type of program is based on                instance, Some of these advantages or features are mutually
       a pre-given word Suggestion list based on a dictionary aug           45   exclusive or contradictory, in that they cannot be simulta
       mented with information about which words are more fre                    neously present in a single embodiment. Similarly, some
       quently used. If a user types the characters “Su” in a docu               advantages are applicable to one aspect of the invention, and
       ment, then it might Suggest 'super as the appropriate word                inapplicable to others. Thus, the elaborated features and
       completion based on the fact that it belongs to the pre-given             advantages should not be considered dispositive in determin
       word Suggestion list and has a high frequency of use in gen          50   ing equivalence. Additional features and advantages of the
       eral English. On the other hand, the latter type of program               invention will become apparent in the following description,
       would suggest a word completion based on the user's own                   from the drawings, and from the claims.
       recently used words (e.g. 'Supreme' may be suggested to a
       lawyer who has recently input “Supreme Court'). Such pro                           BRIEF DESCRIPTION OF THE FIGURES
       grams are often found in web browsers for example and will           55
       Suggest the most recently used “uniform resource locator” or                 FIG. 1 illustrates, in simplified form, a top-level flowchart
       URL (e.g. www.google.com when the user types "www.g.)                     for the automatic completion of character input using contex
       as characters are input.                                                  tual word associations;
          A third type of program is able to detect that the user is in            FIG. 2a illustrates a simplified flowchart for computing
       a particular type of field (e.g. the closing of a letter) and will   60   contextual associations in one example implementation of the
       Suggest word completions (e.g. “Sincerely when the user                   invention;
       types “Si') based on a more limited “contextual” list. An                   FIG.2b illustrates a simplified flowchart for the selection
       extension of this is to maintain many separate word Sugges                of contextual associations in an example implementation of
       tion lists and allow the user to choose an appropriate list for           the invention;
       each document the user creates. Other variants allow users to        65     FIG. 3 illustrates an example documents versus words
       actually insert entries manually into word Suggestion lists               matrix used to compute contextual associations with an
       (e.g. a name and address) or to maintain frequencies of word              example implementation of the invention;
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 11 of 18




                                                             US 7,991,784 B2
                                     3                                                                        4
          FIG. 4a illustrates a simplified flowchart for computing             ideograms used therein (or “stroke' components thereof) are
       contextual associations in an alternative example implemen              considered “words' and thereby are intended to be incom
       tation of the invention;                                                passed by the terms “text' and “textual.” In some cases, an
         FIG. 4b illustrates a simplified flowchart for the selection          entire pictogram or ideogram will be usable as a “word as
       of contextual associations in an alternative example imple- 5           described herein with entry of a component of the pictogram
       mentation of the invention;                                             or ideogram, Such as a defined stroke, being analogous to
          FIG. 5 illustrates an example matrix of pairs of words used          entry of a letter in English. Likewise, for simplicity in the
       to compute contextual associations in the alternative example           following examples, the terms “typing or “typed are used to
       implementation of the invention; and                                    describe data entry. However, those terms should be broadly
          FIG. 6 illustrates an example set of word lists for a word 10        read to encompass any and all methods of data entry, whether
       completion example involving the alternative example imple              involving entry through use of a keyboard, a pointing or
       mentation.
                                                                               selection device, a stylus or other handwriting recognition
           DETAILED DESCRIPTION OF THE INVENTION                               system, etc. They are not in any way intended to be limited
                                                                          15   only to methods that make use of a typewriter-like keyboard.
          The present invention can be used with a variety of elec                Examples of devices that can use and benefit from incor
       tronic devices. The minimum requirements for any Such                   poration of the invention therein range from large computer
       device are some means for accepting textual input from a user,          networks, where an implementation of the invention may be
       one or more processor(s) that execute stored program instruc            part of or an application on the network, to Small portable
       tions to process the input, storage for the data and the program   20   hand held devices of more limited or specialized function
       instructions and a display or other output device of some sort          Such as cell phones, text messaging devices and pagers.
       to make output visible or available to the user. Representative,        Implementations incorporating the invention can be used to
       non-exhaustive, example input devices can include, but are              assist users in interacting with large databases by helping in
       not limited to, a keyboard, a handwriting recognition system            the entry of search terms or in data entry. Other implementa
       that makes use of a stylus, a touchpad, a telephone keypad, a      25   tions incorporating the invention are particularly useful for
       pointing device like a mouse, joystick, trackball or multi              portable devices, in which the input device is limited by size
       directional pivoting Switch or other analogous or related input         and difficult to work with, because the automatic completion
       devices. The storage preferably includes non-volatile                   of character string entries provides greater benefits in Such
       memory, and can also include Volatile semiconductor-based               devices. Still other implementations incorporating the inven
       memory, electro-magnetic media, optical media or other             30   tion are particularly useful for devices used by those with
       types of rewriteable storage used with computer devices. If a           physical handicaps. In addition to the methods of character
       display is used, the display may be small and capable of                input already mentioned, devices intended for use by handi
       displaying only text or much larger and capable of displaying           capped individuals may rely on Some type of pointing device
       monochrome or color images in addition to text. If another              to select individual characters for input. The pointing device
       output device is used, like a text to speech converter, appro-     35   may be controlled by movement of the eyes, head, hands, feet
       priate implementing equipment will be included. Although                or other body part depending on the abilities of the particular
       described, for purposes of clarity, with reference to keyboard          individual. The present invention may also be used with
       type entry, it is to be understood that the present invention is        “text that is implemented in braille or other tactile represen
       independent of the particular mode of, or device used for, text         tations for individuals with impaired vision.
       data entry.                                                        40     In overview, in connection with the invention, words from
         At the outset, it should be noted that, for the purposes of           one or more documents are associated, in either a fully or
       this invention, a "document” as used herein is intended to be           partially automated way, based on context. Context is derived
       a very general term covering one or more characters, whether from the co-occurrence of individual words in documents. In
       alone or in conjunction with numerals, pictures or other addition, the associations can be pre-computed and static or
       items. A document’s length can vary from a single “word to 45 dynamic So they can thereby evolve and improve with con
       any number of words and it can contain many types of data tinued use.
       other than words (e.g. numbers, images, Sounds etc.). Thus,          For example, in an implementation of the invention, an
       ordinary documents such as pages of text are documents, but association between “finance' and "Summary may be gen
       so are spreadsheets, image files, sound files, emails, SMS text erated but not one between “finance' and “sugar; in this case,
       messages etc.                                                  50 if a user has typed in the word “finance' followed by the
          As noted above, a “word,” for the purposes of this inven characters "su, then, based on the association, the invention
       tion, can be considered to be more than a string of alphabetic will suggest 'summary as the appropriate word completion
       characters, it may include numeric and other symbols as well. rather than “sugar.” Here, the word “finance' has provided the
       Broadly, the invention provides contextual completion of context that suggests the appropriate completion; if instead
       character strings, where a character string includes not only 55 the user had typed “two spoons of and then the characters
       alphabetic words but any other discrete collection of charac “Su” and if an association had been generated between,
       ters, symbols, or stroke based pictographs or ideograms, for “spoon' and “sugar rather than “spoon' and “summary”
       example, those used in languages like Chinese, Korean and then the invention would suggest "Sugar as the contextually
       Japanese, and thus can benefit from use of the present inven appropriate completion. As more words are entered in the
       tion. Thus, although for simplicity the term “word is used in 60 document, the contextual associations become richer.
       the following discussion, it should be understood to encom           The invention permits the use of different techniques for
       pass any discrete collection of characters, symbols or other actually creating the associations. As a result, for purposes of
       stroke based representations of communicative concepts, understanding, two fully automated example techniques are
       thoughts or ideas. Thus, the present invention, although described below with the understanding that semi-automatic
       described with reference to English, is independent of any 65 implementation techniques are considered to be literally the
       particular language. It can be used for phonetic, pictographic same as the fully automated ones. The automatic or manual
       or ideographic languages when the characters, pictograms or nature of a technique is, in most respects, independent of the
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 12 of 18




                                                                 US 7,991,784 B2
                                       5                                                                            6
       invention because it relates more to the ease of processing                  as follows. The device accepts character input from the user
       large amounts amount of text, not the technique itself.                      until a specified threshold number of characters has been
          The general approach is illustrated, in simplified overview,              entered (250). Using the entered characters, relevant word
       in FIG. 1 with respect to a single document. The approach                    lists are identified (255). Due to the processing, the words
       begins with a device Such as a personal digital assistant, cell              within these identified lists are deemed contextually related
       phone, computeror other device (100,110, 120 or 130) which                   and thus, words in the identified lists having a corresponding
       has documents (140) stored in its memory. These documents                    initial character string matching the entered characters are
       are used to create associations (150) between pairs of words                 chosen (260) to be offered for selection by the user to com
       or character strings within the document and use these asso                  plete the character entry (265).
       ciations to suggest word or character string completions (170)          10      The above referenced process can be fully understood by
       to the user entering text (160) in a document. The associations              way of the following simplified example. To assess the simi
       among the words or strings may be static or dynamic. With                    larity or dissimilarity of documents, one way of thinking of a
       implementations incorporating a more dynamic approach, as                    document that contains one or more words is as a bag or
       the user adds to a document or creates more documents on the                 multiset of words. A bag or multiset is like an ordinary set in
       device, the associations are recomputed or Suitably aug                 15   mathematics, a collection, except that it can contain multiple
       mented. This will alter the set of associations by either adding             occurrences of the same element. For example, book, cape,
       new associations, deleting existing associations or both.                    pencil, book is a bag containing four words of which the
       Thus, with implementations of the automatic contextual word                  word “book' appears twice. The order of occurrence of ele
       completion system having this 'dynamic aspect, the system                    ments in a bag does not matter, and could equally be written
       evolves as the user adds to or creates new documents and thus                as book, book, pencil, cape. Also, any bag can be converted
       generally improves with use. Extensions to these implemen                    to a set just by dropping multiple occurrences of the same
       tations further allow the device to impliedly track the user's               element. Thus, the example bag above, when converted to a
       evolving interests.                                                          set, would be book, cape, pencil. To create the bag or
          Associations between words can be computed in a variety                   multiset, the contents of a document with the exception of
       of ways and, as non-limiting examples, two alternative auto             25   numbers which are a special case are stripped of all internal
       matic methods of doing so are described.                                     structure (e.g. Syntactic structure, punctuation etc.) including
          In the first method, the first step is to assess the similarity of        all nonlexical items like images, sounds etc. The resulting
       words within one document or from one document to other                      stripped document would be a bag or multiset of words as
       documents that may exist on the user's device. In this method,               described above which may also include numbers and in
       contextual associations are arrived at by grouping documents            30   which some words may occur multiple times. For a user who
       based on similarity and creating lists of words that are com                 has a device with a number of stored documents, each perti
       monto each group. There are many known methods to assess                     nent document is similarly stripped down to form bags and
       document similarity including the Jaccard, Dice or cosine                    the mathematical union of these bags can be taken to form a
       coefficients and the K-vec methods. For purposes of expla                    larger bag.
       nation, one such example similarity assessment method,                  35      As a side note, optionally, a certain class of words, typically
       based on treating documents as vectors in a multidimensional                 called “stop words.” are removed from such document-de
       space, is used, it being understood that, depending on the                   rived bags. Stop words are words like “the “of” “in” etc. and
       particular implementation, other similarity assessment meth                  are removable because they usually are not very informative
       ods can be used in addition to, or instead of those used in the              about the content of the document. Stop words, if removed,
       examples described herein for practical reasons.                        40   can be removed from the bags either before or after a math
          This example method is outlined in the flowcharts in FIGS.                ematical union of the bags is made, as the end result is the
       2a and 2b. The method starts by creating a list of all the                   same. Typically stop words are identified in a list which can
       pertinent documents (200) on the device. From this list of                   be used for the exclusion process. Since the stop word
       pertinent documents a list of unique words is created (205).                 removal process is well known it is not described herein. In
       An optional step, is to remove stop words from the word list            45   addition, in some implementations where a stop word list is
       (210). Stop words are described in greater detail below but                  used, the list may be editable so that additional words can be
       include words like “the “at” and “in” For each word in the                   defined as “stop words. For example, otherwise non-trivial
       word list, the number of times it occurs in each document is                 words that are trivial in the particular context because they
       counted (215) and this number is stored in a matrix of docu                  occur too often in that context (e.g. words like “shares' in
       ments vs. words (220). This matrix is used to calculate a               50   stock related government filings).
       similarity value (225) for each possible pair of documents in                   By way of simplified example (FIG. 3), if the user has just
       the document list. The similarity value for each document pair               two documents on a device: “d 1’ (306) made up of “an apple,
       is compared to a threshold value (230) and those document                    apple cider and an orange' and “d2 (308) made up of “a
       pairs whose similarity value falls below the specified thresh                paper apple' then, each corresponding bag is apple, cider,
       old value are discarded (235). The remaining document pairs             55   apple, orange and paper, apple. Their union is the larger
       are used to group documents such that the similarity value of                bag apple, cider, apple, orange, paper, apple and a set for
       each possible pair in each group is above a specified threshold              the bag would be apple, cider, orange, paper.
       value (240). Lists of unique words from each group of similar                  A matrix (300) is then formed with for example, each
       documents are created (245). Words within each of these lists                element in the set of words derived from the documents on the
       are contextually related. The steps of the example method to            60   user's device listed along the columns (302) of the matrix and
       this point may be carried out independently of user text entry               each document itself (symbolized in Some way) along the
       or, in implementations where the dynamic aspects of the                      rows (304) of the matrix. In the cell corresponding to the
       invention are utilized, carried out simultaneously with user                 intersection of a document 'd' with a word “w, the number
       text entry, so that the contextual associations are updated as               of times “w” occurs in “d” is entered (318). For the simple
       the user enters more words into the device.                             65   example above, as shown in FIG.3, for the cell corresponding
         Once at least an initial set of contextual associations exists,            to the intersection of the row for the first document “d 1’ and
       it can be used at Some point thereafter. The approach to use is              the column for the word “apple” a “2 (318) is entered since
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 13 of 18




                                                             US 7,991,784 B2
                                      7                                                                     8
       it occurs twice in document “d 1.” This occurrence frequency            approaches, such as Jaccard, Dice or cosine coefficients, the
       information is obtained from the document bags. If a word               K-vec methods or some other method, is a judgment of simi
       does not occur in aparticular documentatall, a Zero is entered          larity and dissimilarity of document pairs in the pertinent
       in the corresponding cell. Note that depending upon the num             document collection or set.
       ber of documents and the number of words, the size of the                  This similarity judgment is then used to form groups of
       matrix can be exceedingly large. Moreover, there is no sig              documents, each group of which contains only documents
       nificance to whether rows list documents and columns list               that are Sufficiently similar to one another when compared in
       words or vice versa—the contents of the rows and columns                a pair wise fashion. Note that the relationship of similarity is
       could be exchanged without affecting the invention.                     reflexive and symmetric, but it is not necessarily transitive.
         Once the matrix is created, each document is treated as a        10   This means that the groups may not be disjoint i.e. the same
       vector in a multidimensional Euclidean space, with the num              document may belong to more than one group, particularly in
       ber of dimensions being the number of words or columns of               implementations where a document need not be sufficiently
       the matrix. Thus, the simplified example of FIG. 3, each of             similar to every other member of the group, but only some
       documents d1 and d2 can be treated as a four dimensional                specified portion thereof. In other words, as a result of the
       vector since there are four elements in the corresponding set      15   grouping, two or more groups will be formed wherein each
        apple, cider, orange, paper. Notably, by using this                    document is meaningfully similar to at least Some specified
       approach, the words can also be listed in any order in the              portion of the other documents in that group. In general, each
       columns, for example, in order of first or last occurrence,             group will have the following characteristics: each document
       randomly, alphabetically, by number of letters, stroke type,            in the group will be sufficiently similar (i.e. be above the
       stroke count, etc., in forward/increasing or reverse? decreas           threshold) with respect to at least some specified portion of
       ing order.                                                              the group (in practice, likely preset at well more than 50% if
          The similarity between d 1 and d2 is then estimated by               stop words are not removed), each group will be differen
       measuring the cosine of the angle between vectors d1 and d2.            tiable from any other group by at least one member, and each
       The higher the cosine value, the greater the similarity, the            group will not be a simple Subset of any other group.
       lower the cosine, the greater the dissimilarity. If the value is   25      In addition, Some implementations may involve large num
       the maximum possibility of “1,” the vectors are fully aligned           bers of nearly identical documents such that the common
       in multidimensional space and the two are identical. On the             information is not meaningful because it is ubiquitous and the
       other hand, if the cosine reaches its minimum of “0” the                differentiating information may be too unique relative to each
       vectors or documents are completely dissimilar (i.e. they are           other to be of interest. One such example, would be certain
       orthogonal). For the absolute intermediate cosine value of         30   filled out forms. In Such a case, a second very high threshold
       “0.5, the documents are roughly as similar as they are dis              can be used as a "screen” whereby copies of documents
       similar.                                                                exceeding this threshold are separately grouped, the math
          This method can thus be extended where more than two                 ematical intersection of the documents are used to form a
       documents exist, by pairing the documents in all unique com             “stop word like list, the intersection-based stop word list is
       binations and performing the same similarity analysis on all       35   then used to strip the copies of those words, and then the
       pairs of documents that are pertinent (i.e. under consider              copies are used in place of the actual documents in the overall
       ation) from the device of the user. Note that it is likely that         grouping process. In this manner, the ubiquity can be handled
       every “document' on the user's device may not be “pertinent'            without sacrificing the potential contextual relevance of the
       for purposes of this invention, for example, it will likely be          unique information to other pertinent documents.
       desirable to differentiate between the user's documents and        40     Once groups of similar documents have been made, lists
       documents that may be present for other reasons (e.g. pro               are formed for each group containing all non-stop words in
       grams, system configuration file contents, system data, etc.)           the union of the sets corresponding to each document in the
       and thus irrelevant. For purposes of understanding the inven            group. As with the lists above, these lists may be arranged in
       tion, it should be assumed that non-pertinent documents have            any of a variety of possible orders (e.g. alphabetical, first/last
       been excluded in Some manner, whether manually or auto             45   occurrence, etc.). In addition, the lists can dynamically
       matically.                                                              change, for example, by repeating the above processing (in
          As to all of the pairs, cosine values are computed and a             whole or part) as time progresses and the user creates/modi
       threshold value is chosen. The threshold value represents a             fies/deletes documents.
       divider in which all cosine values above the threshold are                As a result, the lists created as described above are essen
       accepted as indicating meaningfully similar document pairs         50   tially lists of all words associated with each other i.e. once the
       and below which the document pairs are sufficiently dissimi             lists have been computed, the associations mentioned earlier
       lar so as to be considered not meaningfully related. In other           have been computed as well. By way of simple example with
       words, a range of values is taken and on the basis of those             respect to the two documents d1 and d2 introduced above, if
       values, an arbitrary division is formed to differentiate, and           a list contains the words apple, cider, orange} then it can be
       deem each document, meaningfully similar or dissimilar rela        55   assumed that these words are associated with each other. The
       tive to each other document.                                            word “paper from d2 above is not on this list and so is not
          In application, the threshold value mentioned above is               associated with “apple.” “cider” or "orange' through this list,
       initially a preset parameter, the value of which may be differ          but may be associated with apple through another list “d3”
       ent for different types or classes of target users. However, in         that contains apple, orange, knife, paper, plate. It may also
       Some implementations, the threshold can be adjusted,               60   happen that there also is another list “d4, based on another
       whether over time through use or because of changes in the              group of documents, that contains orange, paper, peel in
       quantity or contents of the pertinent documents, and either by          which case "orange' and “paper” would be associated with
       program modification or through user action. In other imple             each other through that list as well as through “d3.
       mentations, it can be adjusted automatically or by implication            Thus, based upon the above, if a user were to type “apple'
       as is discussed in greater detail below.                           65   followed by the characters “ci, then the program instructions
          In all cases, what is obtained, either through the vector            implementing this aspect could check the lists, find that
       space method described above or through other analysis                  “apple' and “cider are associated through a list, and thus
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 14 of 18




                                                              US 7,991,784 B2
                                        9                                                                       10
       offer “cider to the user as a possible completion of the                  parameter that, even with its initial value, will vary with the
       incomplete word. Similarly, if a user were to type orange                 particular implementation of the invention.
       followed by “p', then “paper” and “plate” would be related to                It will now be apparent that the threshold value for simi
       "orange' through list “d3 and “paper and "peel through                    larity plays an important role in the formation of groups and
       “d4. Depending upon the next letter entered, the “contextu                thus the lists of contextually associated words. The ability to
       ally related contents of one of the lists would be excluded or            distinguish between closely related documents will also
       the one word in common “paper would be provided as the                    increase as the threshold value is set higher. Therefore a high
       “contextually related completion word.                                    threshold value may be appropriate for an attorney who spe
          In the first of the immediately preceding examples, a single           cializes in real estate matters and who creates documents,
       word “apple' is used as the basis for choosing “cider” as the        10   Such as sales contracts or leases, which have a high degree of
       possible completion. Whether a single word, multiple words,               similarity, while a low threshold value may be appropriate for
       sentences or even longer segments of text are used as the basis           an editorial writer who produces documents on a wide variety
       for choosing the possible word completion is dependent on                 of general interest topics.
       the particular implementation. For simple devices, limita                    The threshold value may be set by the designer of the
                                                                            15   device depending on the intended use, selectable by the user
       tions on memory and processing resources will likely dictate              or set dynamically by the program implementing the inven
       that no more than a few words of prior user input be used as              tion. One alternative implementation method which, in effect,
       the basis for choosing the word completion. In other imple                dynamically sets the appropriate threshold value involves
       mentations this could be a user selectable parameter, a preset            specifying the maximum number of groups that can be cre
       parameter in the device or could be adjusted dynamically by               ated. By doing so, the system will be required to start at a
       the program.                                                              relatively high threshold value and, if the resulting number of
          At this point it should be understood that document simi               groups exceeds the specified maximum, it will adjust the
       larity is based on what words, if any, are shared by each of the          threshold downward until the maximum number is not
       pertinent documents and in what frequencies when similar                  exceeded. If no more than five groups are specified then the
       documents are grouped and used to form lists. Thus, by               25   threshold value will be lower than if no more than 20 groups
       grouping "similar documents, an assumption is made from                   are allowed. The program implementing the invention can be
       the similarity analysis that words that belong to the same                further optionally configured to, as documents are added/
       broad subject matter are being collected i.e. 'similar docu               changed/deleted, monitor the number of groups and adjust the
       ments are necessarily likely to contain words that pertain to             similarity threshold value so that the number of groups is
       the same Subject matter. Hence, the derived associations are         30   continually within the specified limit. Additionally, the limit
       likely to be more relevant to a user who is typing a document             can be made variable, for example based upon the number of
       on that subject than other alphabetically similar or most                 documents in the system. In this manner, once a greater
       recently used, but non-associated, words.                                 threshold number of documents is exceeded, a new maximum
          While the formation of groups is based on the calculated               can become effective so as to allow for more groups and
       similarity value between pairs of documents, the details of          35   maintain a meaningful granularity.
       how the similarity value is used can vary depending on the                   Another optional additional method that may be used by
       particular implementation of the invention. For example, as               the program implementing the invention, is to dynamically
       defined above, all document members of a group must have a                set the similarity threshold value by monitoring the perfor
       similarity value above the set threshold value when compared              mance of the word completion system. For optimal perfor
       to some portion of the other member of the group. However,           40   mance of an automatic word completion system, the system
       that “portion' can be more or less restrictive. The most                  must strike a balance between the case of rarely offering a
       restrictive definition requires the portion be all members of a           word completion but the completion offered is always appro
       group and leads to the largest number of groups and devel                 priate, and the case of always offering a word completion but
       opment of word lists that tend to be shorter but the contextual           the completion offered is often inappropriate. By monitoring
       associations among words in the list tend to be stronger. The        45   how often the system offers a possible word completion to the
       least restrictive definition of a group is that anyone document           user and how often the user accepts the offered word comple
       of the group need only have a similarity value above the                  tion, the program can determine if the strength of the contex
       threshold value when compared with anyone other member of                 tual associations is too high or too low. If the user is frequently
       the group. Although it will form the fewest groups, this defi             having to discard Suggested word completions, the program
       nition Will, for practical purposes, never be used. In practice,     50   can increase the strength of the contextual associations by
       if a preset threshold is specified, it will likely be set so as to        raising the threshold value or, as discussed above, making the
       have a reasonable number of groups while having meaning                   definition of a group more restrictive or both.
       fully usable relationship lists. As currently contemplated, an               Yet another optional use of the similarity threshold value is
       initial threshold within the range of 50% to 90% would be                 to rank possible word completions so that the most likely
       used as a reasonable empirical starting threshold. Notwith           55   word completion is offered to the user first. The ranking is
       standing the foregoing, the threshold can be initially set to a           accomplished by computing the word associations using dif
       value outside that range or can, in Some implementations,                 ferent similarity threshold values. In implementations of the
       ultimately end up outside that range either through evolution             invention where the user is offered multiple possible word
       or affirmative changing of the setting. Regardless of how                 completions, words that are contextually associated with the
       restrictive the definition of a group is, whenever a new docu        60   partial input based on use of a high threshold value would be
       ment is found to have a similarity value that is below the set            offered at the top of the list, while those words that are only
       threshold when compared to all of the existing documents on               contextually associated based on the use of a low threshold
       the device, that document becomes the first member of a new               value, would be offered at the bottom of the list.
       group. When less restrictive definitions of a group are used,               To further illustrate how different documents may be
       groups, and their associated word lists, become larger and the       65   grouped, consider a collection of four documents, a draft of
       strength of the contextual associations between words in the              the Declaration of Independence, the signed version of the
       list becomes weaker. Thus, the threshold will clearly be a                Declaration of Independence, the United States Constitution,
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 15 of 18




                                                              US 7,991,784 B2
                                     11                                                                        12
       and an article reviewing the foundation of United States con                Note that, as described above, the matrices in FIGS. 3 and
       stitutional law. In the case of a user who has documents                  5 have been filled with direct co-occurrence information.
       covering widely different topics such as the history of base              However, this is not required because there are many other
       ball, art and literature a relatively low similarity threshold            variants of this approach that can be used to the same, better,
       may be set so that there are only four groups of documents.               or in Some cases less, effect Gust as there are many different
       The Declaration of Independence, Constitution, and consti                 ways of measuring document similarity) depending upon the
       tutional law article would likely all be in one group as they are         particular implementation and documents involved. Thus, the
       clearly related documents but would not be related to docu                raw information need not be used as is but may, for example,
       ments on baseball, art or literature. In the case of another user         be normalized in Some way, ranked, and so on.
       who happens to be an attorney and who has only legal docu            10
                                                                                    Optionally, once the co-occurrence matrix is prepared, it
       ments on his device the similarity threshold value would have             can be reorganized so it is ordered, for example, according to
       to be set higher so that different classes of legal documents             which co-occurrences are higher relative to each letter of the
       could be distinguished. If the threshold value were set too low,          alphabet.
       then the fact that words such as “liberty' are present in all four           In an example system implementing this method of the
       of the documents in our example collection, would be enough          15
       for all four documents to be placed in the same group. With a             invention, and in reference to the matrix (500) in FIG.5, when
       higher threshold value, words like “creator, which only                   a user types “finance' followed by the characters “su, the
       appears in the Declaration of Independence, and “Senate.”                 system would check the co-occurrence matrix in the row
       which only appears in the Constitution and the constitutional             corresponding to “finance' (502) to see which words starting
       law article, would result in these documents being placed in              with “Su” have the highest co-occurrence score. Thus, if
       two different groups, one on the Declaration of Independence              'Summary' has a higher score than "sugar, the system would
       and one on the Constitution.                                              offer “summary” rather than “sugar as the appropriate
          A second example method for computing contextual asso                  completion word.
       ciations between words, suitable for use with the present                    In yet another implementation, variants of the above two
       invention, is outlined in the flowcharts of FIGS. 4a and 4b. As      25   methods can be run together as a cross-check or to get more
       in the first example method, the second method begins by                  Suggestions. However, limitations of speed and memory may
       creating a list of pertinent documents on the device (400) and            render this dual method approach impossible, impractical or
       creating a list of unique words from these documents (410).               overly costly for Some implementations.
       Again, an optional step is the removal of stop words from the                It is to be understood that, while the two approaches have
       word list (420). For all possible pairs of words from the list,      30   been described in terms of bags and sets, because they are
       the frequency of co-occurrence withina unit of text is counted            conceptually the most appropriate mathematical description,
       (430) and this result entered into a matrix (440). The particu            the actual implementations of these data structures can vary
       lar “unit' that is chosen will be a parameter to be decided               (e.g. they can be lists rather than bags or sets), the particular
       based upon various factors present for the particular imple               data structure used to accomplish the result being unimpor
       mentation. Generally, if the documents being considered are          35   tant to the invention. Optionally, in Some implementations the
       fairly long (such as a thesis, book or report), then a paragraph          words in the lists are further processed to reduce them to
       is typically considered as the appropriate unit; if the docu              stemmed form. That is, they may not be the full words but
       ments being considered are fairly short (e.g. like an SMS                 rather words with their endings suitably modified, for
       message on a cell phone or an e-mail), the whole document                 example, by one of the many available Stemming algorithms.
       may be considered as a unit. Other “unit options are, for            40   This would enable the program to handle words like “finance,
       example, the sentence, sections of a document, chapters,                    “financing and “financial' or “remain.” “remainder and
       pages columns, etc. The unit parameter may be initially fixed,            “remaining in a uniform manner so that the user will be
       permanently fixed, modifiable or dynamic. In fact, in some                offered the same Suggestions independent of the particular
       implementations, the unit may even be allowed to change                   variant of the contextual words he has typed. However, stem
       based on the length of the document and the portion involved.        45   ming is optional. There may be advantages in not stemming
       For example, for patent documents, the appropriate “unit for              words in Some implementations, because the system can dif
       the abstract might be the paragraph, for the claims it might be           ferentiate among them if the words are not stemmed and
       the line or sentence, and for the detailed description it might           thereby offer one variant on one occasion and another on
       be, for example, a section, column, paragraph or sentence.                another occasion.
         The rows and columns of the matrix are lined with words            50     The number of initial characters that are needed in order for
       from the word list. As before, the interchange of rows and                the system to make a suggestion to complete the word is also
       columns changes nothing with respect to the invention. The                a parameter that can be preset or set by the user depending on
       matrix containing the co-occurrence data is used to identify              the implementation. As with completion algorithms of the
       word pairs that are contextually associated, based on their               prior art, in most implementations, this is 2 or 3 characters. A
       frequency of co-occurrence. The steps of the method to this          55   second parameter that needs to be defined for a particular
       point can be performed independently of user text entry or, in            implementation is how long the full word needs to be in order
       implementations where the dynamic aspect of the invention                 for the system to even make a suggestion. As contemplated,
       are realized, these steps can be performed simultaneously                 the minimum word length is 5 characters or strokes although
       with user text entry so that the contextual word associations             minimum lengths of 2 or 3 characters (or strokes) can be used.
       are updated as the user enters new text into the device.             60   That is, if the characters “Su” were typed, the system may not
         Once the contextual word associations have been deter                   Suggest 'Sure' even if it happens to be the best association
       mined, the device accepts character input from the user until             because it is too short a word. On the other hand, “summary
       a threshold number of characters are entered (460). Words in              and "sugar are acceptable candidates as they meet the length
       the matrix that match the entered characters are identified               requirement. This minimum length is also a parameter that
       (470) and the identified words that are contextually related are     65   will vary with different implementations and possibly differ
       chosen (480) and offered for selection by the user to complete            ent users. Once the associations have been computed the
       the character entry (490).                                                resulting information is used to suggest a word completion.
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 16 of 18




                                                              US 7,991,784 B2
                                   13                                                                            14
          Having described component aspects in simplified and                   In the example, a third letter is waited for, so when the char
       theoretical form, particular example implementations are                  acters “cha' are typed in, “chili' is eliminated as a possible
       now discussed with reference to the example word lists of                 completion and just “chapter is offered.
       FIG. 6 (600).                                                                Even when there are multiple words that have been typed as
          Assume groups of documents to be used have been created,               in Example 2, if there are no common lists or if there is more
       stop words have been removed, the non stop words that                     than one listin common, similar options can be employed, i.e.
       appear in each group collected and alphabetized to form the               either all of the suggestions are offered or wait until additional
       series of lists of FIG. 6.                                                characters are entered. If this is done interactively, eventually
                                                                                 the system will most likely eliminate possible options until
                                    Example 1                               10
                                                                                 just one or a few can be offered to the user. As with other
                                                                                 aspects described herein this can be preset or set/modified by
          In one simplified example implementation, a user types                 the user, depending upon the particular implementation
       “finance' followed by the characters “su.” The system checks              involved. Some users find it annoying to have too many Sug
       that “finance' is not a stop word (if it was, no word would be            gestions while others find it acceptable. Of course, it is also
       suggested) and then checks all the word lists for the word           15   possible that the words already typed do not belong to any
       “finance.” It would find that it just occurs in word listi1 (602).        word lists in which case, in one example implementation, no
       Next, it checks all words in that list (or lists, if there is more        Suggestions are offered. Alternatively, in Such cases, a prior
       than one where “finance” occurs) that begin with “Su” and it              art approach Such as providing a word from a standard online
       finds the word “summary.” As a result, the system offers to               dictionary or a word from a most recently used list can serve
       complete the user's word with “summary.” The user can opt to              as a fallback. These again are implementation-specific deci
       accept that Suggestion or not by the appropriate action, in this          sions.
       case pressing an appropriate key (e.g. the “Enter” key). Note,               While the above simplified examples reflect the kinds of
       that as a result of the above processing, "Sugar is not on this           situations that can arise, by no means do they exhaust all the
       list and thus it is judged not to be a contextually relevant              possible permutations and combinations of situations that
       Suggestion.                                                          25   might occur in practice in a more commercially Suitable
                                                                                 implementation. For Such systems additional optional exten
                                    Example 2                                    sions can be employed to make the approach faster, more
                                                                                 robust, or otherwise more suitable.
           In another simplified example implementation based upon                  One such optimal extension uses frequency information
       FIG. 6, the user types “two spoons of and then the characters        30
                                                                                 (i.e. the number of times the word occurs in the set of docu
       “su.” Again, the system looks for the words “two and                      ments under consideration) stored with or otherwise associ
       “spoon' (the plural ending can be assumed to be stemmed in                ated with the words in word lists so that when there is more
       real time if stemming is used) on the word lists. Because, in             than one choice available to offer to a user, frequency ranking
       this example, the word “of” is on the stop word list it is                can be used to specify the offering. This is now described with
       ignored. The system finds “two in word lists 2 (604) and 3           35   respect to a simplified example matrix presumed generated
       (606) and finds “spoon” in word list 2 (604). As a result, it             from a group of documents using a technique described above
       looks for words beginning with “Su” in all common lists first,            illustrated in FIG. 5.
       i.e. in this example, word list 2 (604). It finds “sugar in word             The matrix of FIG.3 is similar to that of FIG.5 except that
       list 2 (604) and offers it as a suggestion to the user, for               only half of the matrix is filled out because the information in
       acceptance or rejection. In this case, although word list 3          40   the lower diagonal half would be symmetric to the informa
       (606) contains the word “summary' which could have been a                 tion in the upper half and it was created from a slightly
       possible suggestion, it was eliminated because “summary is                different group of documents. In the example of FIG. 5, the
       associated with “two through word list3 (606) but it is not               diagonal entries are left blank but it should be understood that
       associated with 'spoon' on any list.                                      they can alternatively optionally be filled with plain fre
                                                                            45   quency information (e.g. the number of times a word occurs
                                  Example 3                                      in a document).
          Inafurther simplified example implementation based upon                                           Example 4
       FIG. 6, a user types in “one followed by the characters “ch.”
       Now “one” occurs in word lists 2 (604) and 3 (606). There is         50      In an example system incorporating this simplified
       no other information to find a common list or to eliminate any            example implementation which uses the co-occurrence
       list containing “one' as was done with “summary” in the                   matrix of FIG. 5, a user types “finance followed by the char
       previous example. In this case, both lists are considered and             acters “su.” The system looks up “finance' in the rows (602)
       searched for words starting with “ch.” There are two: “chili”             and finds the co-occurrence scores of the words starting with
       in list 2 (604) and “chapter in list3 (606). Depending on the        55   “Su” in the columns. These are “summary' and “sugar and
       implementation, both Suggestions are offered to the user for              their scores are 12 and 1 respectively (identified at the inter
       acceptance or rejection or the system can wait until the user             section of the two in the matrix (500)). Since “summary' has
       types a third character. Note that, if the former occurs, option          the higher score, it is offered as a Suggestion to the user.
       ally, the system can operate to ignore further character entry
       for that word or represent a selection based upon the next           60                              Example 5
       character entered. This can occur only once or interactively,
       the former allowing for entry of words not in any list without              In another example system incorporating this simplified
       annoying prompts, the latter allowing for discerning among                example co-occurrence matrix the user types “two spoons of
       multiple words with similar starting letters like “heat.”                 and then the characters “su.” Now the word “two” (508) has
       “heavy,” “heather,” “heaven,” hearing” and “health' which all        65   scores of 3 and 7 respectively for “summary” and “sugar and
       share an initial “he a' or different words having a common                “spoon” (516) has scores of 0 and 14 for “summary” and
       root like “finance.” “financing,” “financial.” and “financially.”         "Sugar respectively. Using any of a number of known pos
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 17 of 18




                                                              US 7,991,784 B2
                                       15                                                                     16
       sible ways for combining scores to produce a unique or at                 handled in a special way. In some implementations the word
       least a ranked outcome a preferred or selected result is                  lists themselves can be further extended so as to contain, as
       obtained and the corresponding word presented. Clearly, in                needed or desired, a separate field for storing special infor
       this example, any reasonable formula should produce 'Sugar                mation about the word Such as capitalization, formatting
       as the preferred outcome and offer it as a possible completion            (bold, italics, etc.), hyphenation, inclusion of special charac
       to the user or alternatively offer both suggestions with "sugar           ters, accents on certain characters etc. Since the storing of
       optionally ranked first.                                                  Such information, perse, is known and in use in, for example,
                                                                                 certain word processors and it is readily implementable based
                                   Example 6                                     upon that knowledge, for brevity it is not described herein.
                                                                            10      As to treatment of numbers, in any given document there
          In a further simplified example implementation involving               may be special numbers like the current date and year that can
       the co-occurrence matrix of FIG. 5, presume a user has typed              be offered as completions in the context of a letter or such
       “one' followed by “ch.” The two possible completions as                   numbers can be treated as “stop words.”
       seen from the table above are “chapter” (512) with a score of                Advantageously the above techniques can further be
       6 and “chili” (514) with a score of 8. In this implementation,       15   extended to allow for phrase completion. One way of doing
       based upon the scores, the higher score may be chosen or,                 this is to find phrases and so-called collocations by using
       since the scores are relatively close to each other, a ranked list        standard frequency-based techniques on a phrase, as opposed
       may be offered. If the two scores had been identical the order            to a word basis and then apply the methods described above to
       of presentation can be based upon, for example, the alpha                 these phrases. In addition, an advantage of the techniques
       betical option, the most recently used option or some other               disclosed herein is that they can be combined with existing
       Such variant can be used to specify presentation order. Alter             prior art techniques like Most Recently Used (e.g. “MRU’)
       natively the system can be set up for cases where the scores              techniques. For example, one way to use a combination of the
       are the same to wait, without offering any suggestion, until              present invention and the prior art techniques is to narrow
       the user has entered one more character(s) (e.g. "cha') in                down the possible Suggestion list using one of the above
       which case, in this example, “chapter” would be the unam             25   methods and then choose one or rank the remainder by an
       biguous choice.                                                           MRU technique. Another is to use regular dictionaries in the
          In examining the examples above, it is clear that there will           absence of any suggestion the system might make. Finally,
       often be cases where there will be more than one possible                 the order of words on a word list generated by the vector space
       completion to offer the user. In some implementations, the                method can be allowed to change dynamically based on the
       system will not offer the user a possible completion until the       30   use the user makes of Suggestions he receives.
       user has entered Sufficient characters so that an unambiguous                Note that when a user acquires a device like a computer,
       choice can be made. In other implementations, the system                  cellphone or personal digital assistant for the first time, there
       will rank the possible completions to be offered to the user              are not going to be any user-created documents on the device
       based on the contextual associations that have already been               to which the methods described above can be applied. To
       computed. For example, words with a higher co-occurrence             35   allow for this, until there is some history of document cre
       score, words from more frequently or recently accessed lists,             ation, one or more of several options exist. One of the con
       or words from lists that have the greatest similarity, can be             ventional prior art techniques could be used until a sufficient
       offered first. Still further, in some implementations, the rank           number of documents exist. Alternatively, manually created
       ings can be dynamically set in that they change as the user               word lists or co-occurrence matrices of ageneric type, i.e. that
       enters more characters (whether in that word or during the           40   a multiplicity of users are likely to find useful, could be used;
       course of document creation).                                             or more specialized word lists based on different types of
          In addition to the contextual and automatic aspects which              Vocabularies or uses (e.g. for bankers, lawyers, businessmen,
       have been illustrated So far, there is also an optional dynamic           doctors, domestic uses etc.) could be created by the provider
       aspect that can be included. Where Such an aspect is used, the            or others. In general. Such approaches would be temporary
       user continues to create more documents of different types,          45   until the user has his or her own document-based history at
       the system re-computes the associations of words for                      which point the existing lists or co-occurrence matrices can
       example, through the methods described above. This allows                 either be augmented, modified or completely dropped in
       the system to keep evolving and improving as it has more and              favor of new word lists and matrices generated by the user's
       or new data to work with. In the case where a co-occurrence               own documents. These same approaches can also be used in
       matrix is created by pooling all of the unique words from all        50   the situation where there are documents on the device but the
       of the pertinent documents, the option of updating the co                 user is starting a new document and there are insufficient
       occurrence matrix in real time, even as the user is creating a            words entered to establish associations.
       new document, is available.                                                  An optional extension of the methods which uses the text
         Notably, the above examples have implicitly dealt with                  being generated as dynamic data will now be described. This
       unstructured documents (like emails, SMS text messages,              55   method can be used, in some implementations, to augment
       word processed documents, etc.) and not with structured                   any of the approaches described above.
       documents like forms, letters and spreadsheets. Advanta                      Consider a user who is typing a somewhat long document
       geously, such documents can also be included in the class of              (for example, more than three paragraphs, although this is
       documents useable with the invention. Moreover, the struc                 again a variable parameter that can differ in particular imple
       ture itself can additionally provide usable contextual clues.        60   mentations). Suppose they have already typed a few pages
       For example, in a letter, the closing usually contains words              (say two pages) and now they are on the third page. The data
       like “Very Truly Yours' or “Sincerely;” in such a situation, as           entered so far can be used in any of two ways. One, as
       a special case related to that used in the prior art, the system          described above, where it provides the context to the next
       could suggest special words like 'sincerely from a special                word being typed. Another, as dynamic data, in which the first
       list because of the location in the document. Similarly, certain     65   two pages are used as data from which to create an auxiliary
       words may always appear capitalized (e.g. like the user's                 co-occurrence matrix of the type discussed above dynami
       name and address) and these special words can once again be               cally (i.e. “on the fly’). This matrix can then be used, as before
Case 1:20-cv-23179-MGC Document 1-1 Entered on FLSD Docket 07/31/2020 Page 18 of 18




                                                              US 7,991,784 B2
                                    17                                                                         18
       in conjunction with either the word lists based on document               description has not attempted to exhaustively enumerate all
       groups of the first method described above or with the co                 possible permutations, combinations or variations of the
       occurrence matrix of the second method described above.                   invention, since others will necessarily arise out of the use of
       This approach can provide additional advantages because text              particular hardware or software or through specific types of
       in the document the user is currently working on will likely be           applications in which the invention can be used. That alter
       more relevant to the word completions that can be offered to              nate embodiments may not have been presented for a specific
       the user than those in the lists. This dynamically created                portion of the invention, or that further undescribed alternate
       matrix of co-occurrences is either continually updated on the             embodiments may be available for a portion of the invention,
       fly, or periodically as the user continues to type—for example            is not to be considered a disclaimer of those alternate embodi
       after each paragraph or page is completed. Alternatively,            10   ments to the extent those undescribed embodiments also
       instead of using a co-occurrence matrix, a plain frequency                incorporate the minimum essential aspects of the invention,
       matrix containing the number of occurrences of each word in               as claimed, or an equivalent thereof.
       the document being typed could be used.                                     What is claimed is:
         In instances where it is desirable that the results derived                1. A method, performed in a character entry system so that
       from this dynamically-created data be combined with results          15   incomplete input character strings input by a user interacting
       derived from the offline data, the intersection of the results            with the character entry system, that are part of a series of
       can be taken and further, it can be optionally ranked in some             input character Strings which establish a context for the
       way. Alternatively or in case of an empty intersection, the               incomplete input character string, can be completed by a
       union can be taken or one set of results given greater priority.          selection of a presented character String using an input device
          When a full keyboard is not available on the device (say a             connected to the character entry system, the method compris
       cellphone) there are currently methods (e.g. T9) which allow              ing:
       the user to enter, for example, the numbers 7 and 8 which                    computing contextual associations between multiple char
       correspond to the multiple groups of letters p, q, r, S and t, u,               acter strings based upon occurrence of character Strings
       V respectively. A method like T9 offers the user an alphabeti                   relative to each other in documents present in the char
       cally ranked list of acceptable combinations (e.g. "pu' and          25         acter entry system, wherein the computing contextual
       “Su” are acceptable, “pt' is not) based on dictionary entries. In               associations comprises:
       Such a situation, the computations described in the foregoing                   i) identifying pertinent documents present in the char
       example involving any of the possible approaches would still                     acter entry system,
       occur, but not just to, for example, “Su” but also to, for                     ii) creating a list of character strings contained within
       example, "pu. Presumably, if the user were typing something          30           documents in the character entry system; and
       like “finance Su/pu' then, just as completions like 'Sugar                     iii) creating an interrelationship between distinct char
       would not be acceptable, completions like "pushing” would                         acter strings in the list using their occurrence in the
       also not be acceptable under the same logic. If it turned out                     documents of the character entry system;
       that that completion was, in fact, relevant under any of the                in response to the user inputting a specified threshold of
       methods above then multiple possible completions would be            35        individual characters using the input device, identifying
       offered and these would be dealt with as before (e.g. by a                     at least one selectable character string from among the
       ranked list).                                                                  character strings used in creating the computed contex
          Finally, it is to be understood that various different variants             tual associations that can complete the incomplete input
       of the invention, including representative embodiments and                     character string in context;
       extensions have been presented to assist in understanding the        40     providing the identified at least one selectable character
       invention. It should be understood that such implementations                   string to a user in a manner Suitable for selection by the
       are not to be considered limitations on either the invention or                user using the input device; and
       equivalents except to the extent they are expressly in the                  receiving, in the system, the user's selection and complet
       claims. It should therefore be understood that, for the conve                  ing the incomplete input character string based upon the
       nience of the reader, the above description has only focused         45        Selection.
       on a representative sample of all possible embodiments, a
       sample that teaches the principles of the invention. The
